﻿
Allow me first, Mr. President, to congratulate you on your election to preside over the forty-second session of the General Assembly. You can count on the full support of my delegation in carrying out your important task. Is there some flaw in the design of the human species? Is there any possibility for us to change before it is too late?
These questions were raised in a speech by the much beloved Swedish writer of children's books, Astrid Lindgren. The title of her address was; "Violence, never"
Astrid Lindgren answered the questions herself by pointing to the children. It must begin with them, she said.
Children who encounter repression and violence themselves use violence when they grow up. Children who are received with love and respect themselves acquire a loving attitude to the world around them.
Children do not make a distinction between black and white, yellow and brown. To children, other children are simply children, regardless of their origin, their language or the colour of their skin.
My country, Sweden, used to be an ethnically homogeneous society. During the last few decades it has been transformed into a multinational and multiracial country. Certain suburbs of the nation's capital count more than a hundred nationalities, representing all parts of the world.
Adults like ourselves should learn from children. We should avoid letting racial prejudices create antagonism between human beings. We must launch an attack against the evils of racism, wherever they may occur.
Racism is senseless. It jumps to conclusions regarding the merit and characteristics of human beings on the basis of such superficial matters as the colour of their skin or hair; racism is pitiable. It often acts insidiously, fawningly and treacherously.
Racism is cowardly. It hides behind false phrases and spreads its poison in the dark.
Racism is egoistic. It denies and counteracts solidarity and co-operation. It pits man against man.
Racism is cruel. It constantly commits horrid crimes and acts of war and violence.
Developments in South Africa give cause for deep concern. The regime's hardening attitude since the May elections is ill-considered and tragic. The brutal outrages against the opponents of apartheid, trade union leaders and their organizations, and the escalated destabilization policy against neighbouring countries have seriously impaired prospects of a peaceful solution.
The determination of the minority regime to uphold the apartheid system must be met by the international community with increased pressure and firmer demands for change. This is necessary if we want to contribute towards breaking the violence and making way for a peaceful dismantling of the apartheid system. This must be brought about now. Otherwise, it will be too late.
The abolition of apartheid is the concern of the entire international community. A special responsibility rests with the permanent members of the Security Council.
It is disappointing that the Security Council has not yet been able to decide on effective, mandatory sanctions against South Africa. Pending such sanctions, Sweden and the other Nordic countries have extended their previous unilateral measures and introduced a general ban on trade with South Africa and Namibia, We hope that these measures will lead to other countries' following suit, thereby increasing pressure on the South African Government, 
South Africa's occupation of Namibia continues. We support the Secretary-General's efforts to break the deadlock. A solution must be based on Security Council resolution 435 (1978) , without irrelevant conditions.
The countries of southern Africa have been hit very hard by the South African policy of destabilization. Increased bilateral and international development co-operation efforts are imperative in order to give them support and to reduce their dependence on South Africa. Assistance to southern Africa constitutes a very important part of Sweden's bilateral development aid. In the last five years about $1.5 billion has been allocated to the region.
Mobilizing and co-ordinating such efforts should be an important task of the United Nations. Assistance to the victims of apartheid policy and humanitarian aid to the liberation movements should also be increased.
Increased support for the front-line States would also create a more favourable start for the entire region - including South Africa - the day apartheid is abolished.
The war between Iran and Iraq has caused immense human suffering and enormous material losses.
Recent developments in the Gulf imply great risks of escalation and widening of the conflict. All the parties concerned must, in this explosive situation, exercise the utmost restraint. The Swedish Government welcomed the adoption of Security Council resolution 598 (1987). The resolution provides a good basis for a solution to the conflict and must be complied with. It is also a matter of the authority of the Security Council. The Secretary-General has my Government's whole-hearted support in his renewed efforts.
In the Middle East, Israel's long occupation of Arab territories constitutes a dangerous threat to both Arabs and Israelis. Agreement on an international peace conference under the auspices of the United Nations would bring to the region hope of peace and of an end to the occupation. Sweden supports the efforts to bring about such a conference.
The foundations for a settlement are laid down in Security Council resolutions 242 (1967) and 338 (1973). Israel must leave the territories that were occupied in 1967. The Arab parties must recognize Israel's right to exist within secure borders. Furthermore, the Palestinian people must be allowed to exercise their right to self-determination and the right to establish a State of their own, It is important that the Palestinians be represented in negotiations by those in whom they have confidence. In our view the Palestine Liberation Organization enjoys such confidence.
In violation of international law, the Soviet Union continues its war in Afghanistan, now in its eighth year. The Soviet invasion forces must be withdrawn. The Afghan people themselves must be allowed to decide their own form of government and their future. That is imperative for success in the efforts to settle the conflict and to enable the millions of Afghan refugees to return to their homes. The efforts of the Secretary-General to that end has the Swedish Government's strong support.
To resolve the conflict in Kampuchea, it is equally crucial that the Vietnamese troops be withdrawn and that the Kampuchean people be allowed to decide their own future. The Swedish Government has noted with interest the recent contacts concerning the country's future. We hope that this development signifies the beginning of a real dialogue.
We welcome the agreement that has been concluded between the Governments of Sri Lanka and India on a return to peaceful relations between the ethnic communities in Sri Lanka. There are now better prospects that this distressing conflict can be resolved in a peaceful way. It is our hope that the increased activity shown by the two Korean States in their endeavours to resume their dialogue will be successful.
The agreement reached in August between the five Central American countries is an important step towards peace and co-operation in a region that has long been troubled by conflicts. These have their roots in social and economic injustices. They have been aggravated by foreign intervention, such as United States support - in violation of international law - for those who are waging war against Nicaragua's lawful Government. We welcome the fact that the Government of Nicaragua, through recent positive measures, is clearly demonstrating its will to implement the peace plan, in spite of the aggression directed against that country. The agreement expresses the aspirations of the Central American countries to shape their own future in accordance with their own wishes. Implementation requires the support of the entire international community. Everyone, in and outside the region, must be guided by the fundamental principles of the agreement: respect for international law and democracy. One condition for success is that assistance to the irregular forces cease. The Contadora countries and their Support Group, as well as the Organization of American States and the United Nations, have an important role to play in the continued peace efforts. As the President of Costa Rica, Mr. Arias, put it recently in Washington, "We have to give peace a chance".
Through its peace-keeping operations, the United Nations has in several cases been able to assist the parties to regional conflicts in cooling off the situation, thereby facilitating the search for a peaceful solution. Sweden's long-standing, active support for these operations is illustrated by our decision last year to pull a logistic unit at the disposal of the United Nations Interim Force in Lebanon (UNIFIL) .
Our positive attitude towards participation in peace-keeping operations remains. That applies also to the United Nations Force in Cyprus (UNFICYP). We regret that, above all, the unreasonable method of financing has forced us to withdraw out battalion from Cyprus. It is increasingly intolerable for such a ļ United Nations operation to be financed that extensively by the troop-contributing countries. Sweden will continue to participate with police and headquarters personnel in the United Nations peace-keeping operation in Cyprus in the future also. The efforts of the Secretary-General to bring the parties together have out undiminished support.	 
Violence and oppression must be combated. That is the only way to create the necessary conditions for a lasting peace for future generations.
One of the main purposes of the United Nations is to protect and promote human rights. With the Universal Declaration of Human Rights as its foundation, an impressive structure of norms has emerged. International conventions on the protection of human rights have been adopted. More recently a convention against torture entered into force. It is important that States accede to these conventions. All States must respect human rights and fundamental freedoms.
There is every reason to stress the significance of the struggle against international terrorism, with its destructive violence. Co-operation within the United Nations and other international forums is of immense importance. It is our hope that the General Assembly during this session will reach agreement on increased co-operation in this field.
The narcotic-drugs problem has acquired world-wide proportions. At the International Conference on Drug Abuse and Illicit Trafficking held in Vienna last summer the participating States pledged to undertake forceful international measures to counteract drug abuse. In order to fulfil that undertaking, it is essential that the United Nations obtain the necessary resources to play a central role.
The importance of the United Nations Conference on Trade and Development (UNCTAD) was highlighted at its meeting this summer. The Final Document shows an awareness of the interdependence of countries and the close relationship between different growth-promoting measures. The outcome of the conference was positive. It is now the responsibility of all Governments to fulfil the intentions of the Final Document in a constructive spirit. Two threats of annihilation hover over mankind: nuclear war and global degradation of the environment. The first can be unleashed at any moment} the second would take longer. If we do not have the ability to remove these threats, human civilization is in danger.
Two years ago our hopes of progress in the disarmament field were strengthened. At that time the leaders of the two super-Powers made their historic declaration; nuclear war cannot be won and must never be fought.
The Swedish Government welcomes the agreement in principle between the United States and the Soviet Union on the elimination of intermediate-range nuclear weapons. But it would be a serious set-back if these disarmament measures were to result in an arms build-up in other fields. It is essential that progress be achieved as soon as possible also in the current negotiations on strategic nuclear weapons and space weapons.
A comprehensive nuclear-weapons-test ban is becoming increasingly important. A test-ban agreement would render more difficult the development of new and ever-more-advance d types of nuclear weapons. It would also reduce the risk of the proliferation of nuclear weapons. Such an agreement would be a definite sign of the will of the nuclear-weapon States to break the vicious circle of the arms race.

In the shadow of the nuclear-weapon threat, there are other weapons of mass destruction also. Some are more than a threat. At this very moment people are suffering from the horrible effects of chemical weapons. 
We now have before us an opportunity to save future generations from those weapons, with continued progress at the negotiating table of the Conference on Disarmament in Geneva, a convention banning chemical weapons could become a reality in the near future.
Nor must we tire in our endeavours to reduce conventional arms at both the global and the regional level. Within the framework of the Conference on Security and Co-operation in Europe there seem to be good prospects for reaching agreement on further developing the confidence- and security-building measures agreed upon at the Stockholm Conference last year. There also seem to be good prospects for initiating negotiations on conventional disarmament in Europe within that framework.
The Swedish Government actively supports the idea of a nuclear-weapon-free zone in the Nordic area and a corridor free of battlefield nuclear weapons in Central Europe,
Increased attention should be paid also to the naval arms race. It is high time that negotiations were initiated on confidence-building measures and disarmament in this field too. An appropriate first step could be a multilateral agreement on the prevention of incidents at sea to supplement existing bilateral agreements.
The world must choose development instead of the arms race. The International Conference on the Relationship between Disarmament and Development was a success for multilateral diplomacy. It is our hope that those who did not take part in the Conference will participate in the continued process. We are responsible for the world we leave to future generations. The World Commission on Environment and Development, under the chairmanship o£ the Prime Minister of Norway, Gro Harlem Brundtland, has shown convincingly how important it is to bring about sustainable development. If that development concept is applied, we can save our environment and safeguard our natural resources. If we do not manage to do this, economic and social progress will be impossible, and in the long run the survival of mankind will be jeopardized.
The current agenda of the General Assembly contains items concerning draft resolutions from the Governing Council of the United Nations Environment Programme on the report of the World Commission and on the action-oriented environmental perspective. We sincerely hope these will be adopted this autumn. If they are, a process could be initiated in which the decision-making bodies of the United Nations could revise policies, programmes, budgets and activities with the aim of promoting sustainable development. Similarly, all Governments should review their own national policies. That process has already been initiated in Sweden. Far-sighted management of natural resources and preservation of the environment will, furthermore, be established as one of the five objectives for Swedish International development co-operation.
As proposed by the Brundtland Commission, a second global conference on the human environment should be considered. Its aim could be to review developments since the first United Nations Conference on the Human Environment, to evaluate and assess the hazards posed by environmental problems and to agree on a programme of action to ensure sustainable development.
If there is wide support for that proposal, a new conference could take place in 1992, that is to say 20 years after the first Conference. Sweden is prepared again to act as host, if that is the general wish. The United Nations are going through a critical period of self-examination and change. To overcome the difficulties, commitment and patient work are required of all Member States. A good foundation for reform work was laid last year by the General Assembly, on the basis of the report of the Group of 18. The aim of the reform process cannot be budget cuts as such} the overall aim must be to attain a world Organization that is well equipped to perform its functions.
The purpose of the altered budget procedure we have agreed on is to make it possible for the programme budget to be adopted with the greatest possible support from Member States. In that way  the preconditions can be created to secure the necessary support for the activities of the United Nations.
If the reform process is to be successfully completed, it is of utmost Importance that all Member States should fulfil their financial obligations under the United Nations Charter. That applies not least to the Organization's largest contributor. Otherwise, the consequences could be devastating.
There is reason to recall the ideas on a more even scale of assessments put forward by Sweden's late Prime Minister, Olof Palme, at the fortieth anniversary of the United Nations. That would be one way of making the world Organization less vulnerable. As things stand now, the scale of assessments agreed on has ceased to function. If this unsatisfactory state of affairs continues, we shall inevitably have to consider a revision of the scale of assessments.
The future agenda of the United Nations will have an orientation that is partly different from the one it has today. We are increasingly faced with issues and problems of global importance. Such challenges cannot possibly be met through national or regional measures only. For the Swedish Government, the conclusion is obvious: it is through more efficient and purposeful co-operation within the framework of the United Nations and the United Nations system that we can effectively tackle these types of issues. This applies to the threat posed by nuclear weapons, environmental degradation, and North-South injustices. It applies to serious diseases such as AIDS (acquired immune deficiency syndrome), to the increasing drug abuse, and to refugee problems.
The United Nations system must be capable of adapting to these realities, but it is not changes in the purposes and principles of the United Nations set forth in its Charter that are required. The rules of international law embodied in the Charter must be unconditionally upheld. What is needed is to review and reconsider the structure and work methods of the United Nations system. The world Organization must be capable of effectively meeting the requirements of the 199Us and beyond. This applies not least to the economic and social sector.
But it is not just a question of being prepared for tomorrow. We must also make better use of the machinery the United Nations offers today.
Co-operation within the United Nations symbolizes hope for a life without fear, a life in peace and dignity for all people. It is our compelling duty to keep that hope alive. 
